internal_revenue_service number info release date date cc psi 1-cor-121828-00 uilc we are responding to correspondence submitted on your behalf by cpa requesting relief in order to establish date as the effective date for your s_corporation_election the information submitted explains that a form_2553 was submitted under revproc_97_40 via certified mail on date the election had been returned to obtain missing shareholder signatures and was subsequently returned in a timely manner to the internal_revenue_service however the taxpayer was instead granted s_corporation status beginning with the taxable_year we have asked the ogden service_center to update your account using revproc_98_55 to reflect date as the effective date of your s_corporation_election you should receive a letter from the service_center staff confirming the update within days from the date of this letter please keep this letter with your tax records and please provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
